Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-11 are directed to a method; thus, these claims are directed to a process, which is one of the statutory categories of invention. Claims 12-16 are directed to a system comprising memory and a processing device; therefore, directed to a machine which is a statutory category of invention. Claims 17-20 is directed to a non-transitory computer-readable storage medium, which is a manufacture, and thus a statutory category of invention. 
The claims recite steps of identifying one or more first tasks and one or more second tasks by an operating system of a computing device, wherein each of the second tasks is characterized by one or more latency constraints; identifying a first set of processors of the computing device, wherein the processors of the first set are available for load balancing by a kernel scheduler of the operating system; scheduling execution of the first tasks on the first set of processors of the computing device; identifying a second set of processors of the computing device, wherein the processors of the second set are excluded from a scope of load balancing performed by the kernel scheduler; and scheduling execution of the second tasks on the second set of processors of the computing device.
The limitations scheduling execution of the first tasks on the first set of processors of the computing device; and scheduling execution of the second tasks on the second set of processors of the computing device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “scheduling” in the context of this claims encompasses the manually assigning tasks to sets processors.  Similarly, identifying one or more first tasks and one or more second tasks by an operating system of a computing device; identifying a first set of processors of the computing device; identifying a second set of processors of the computing device, as drafted, represent mere data gathering about tasks and processors necessary for use in the abstract idea. Dependent claims 2-11, 13-16 and 18-20 recite limitations that further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea.
This judicial exception is not integrated into a practical application because additional elements such as the processing device and computing device in claims 12 and 17, the memory in claim 12; and the non-transitory computer-readable storage medium comprising instructions in claim 17, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing device to perform both the identifying and scheduling steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. (U.S. Pub. No. 20140052882 A1) in view of Delgado et al. “New Insights into the Real-Time Performance of a Multicore Processor”.

As per claim 1, Waters teaches the invention substantially as claimed including a method comprising:
identifying one or more first tasks and one or more second tasks by an operating system of a computing device, wherein each of the second tasks is characterized by one or more latency constraints (par. 0051 Step 500 receives a software interrupt. Responsive to receiving the software interrupt, step 502 determines if the software interrupt is latency sensitive. This can be determined in any suitable manner. For example, the notification of the software interrupt can include a characterization describing whether the software interrupt is latency sensitive. Alternately or additionally, one or more flags in a structure can be analyzed; Fig. 3, for example describes four tasks 312 of which at least two are latency sensitive tasks and the other two are non-latency sensitive tasks);
identifying a first set of processors of the computing device, wherein the processors of the first set are available for load balancing by a kernel scheduler of the operating system; scheduling execution of the first tasks on the first set of processors of the computing device (par. 0051 … Responsive to determining the software interrupt is not latency sensitive [not characterized by latency constraints], step 504 executes the software interrupt on a current processor core or a specified target processor core …The specified target processor core can be a pre-assigned processor core);
identifying a second set of processors of the computing device …; and scheduling execution of the second tasks on the second set of processors of the computing device (par. 0052 Responsive to determining the software interrupt is the latency sensitive [characterized by latency constraints], step 506 determines if the current processor core or specified target processor core is interrupt heavy … Responsive to determining the current processor core … or specified target processor core is not interrupt heavy, the flow process proceeds to step 504 and executes the software interrupt on  current … or specified target core).
That is, Waters teaches that latency sensitive tasks are assigned on non-interrupt heavy processor cores, while non-latency sensitive task can be assigned to interrupt heavy processors.
Waters does not expressly teach: wherein the processors of the second set are excluded from a scope of load balancing performed by the kernel scheduler. 
However, Delgado teaches: wherein the processors of the second set are excluded from a scope of load balancing performed by the kernel scheduler (pg. 202 right col. lines 29-33, Isolated CPU refers to the isolation of CPU cores from the standard Linux [OS] scheduler and associating real-time tasks to the isolated CPUs. We isolated all CPU cores aside from core 0, where all the interrupts and non-real-time processes are migrated onto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Waters by incorporating the method of isolating processors from the operating system as set forth by Delgado because the ability to isolated a processor from the OS would provide for assigning latency sensitive tasks to such isolated processors and thereby ensure that latency sensitive tasks are completed in a timely manner and result in improved user experience.

As per claim 2, Delgado teaches: wherein the first set of processors comprises a plurality of non-isolated processors, and the second set of processors comprises a plurality of isolated processors (pg. 202, right column, lines 31-33 We isolated all CPU cores [second set of processors] aside from core 0 [first set of processors], where all the interrupts and non-real-time processes are migrated onto).

As per claim 3, Waters teaches wherein scheduling execution of the first tasks on the first set of processors of the computing device comprises, for each of the first tasks: identifying a first processor of the first set of processors in view of scheduling information associated with the first task and further in view of information associated with the first set of processors (par. 0046 … Thus, tasks can be … assigned to processing core(s) based upon characteristics of not only the tasks, but characteristics of the processing core(s), and what the processing core(s) might be currently running as well).

As per claim 4, Waters teaches further comprising executing one or more instructions of the first task on the identified first processor (par. 0051 … executes the software interrupt on a current processor core or a specified target processor core).

As per claim 5, Waters teaches identifying a second processor of the second set of processors in view of scheduling information associated with the second task and further in view of processor information associated with the second set of processors (par. 0052 Responsive to determining the software interrupt is the latency sensitive [second task], step 506 determines if the current processor core or specified target processor core is interrupt heavy … Responsive to determining the current processor core and/or the specified target processor core is not interrupt heavy, the flow process proceeds to step 504 and executes the software interrupt [second task] on … specified target core).

As per claim 6, Waters further teaches executing one or more instructions of the second task on the identified second processor (par. 0052 … executes the software interrupt [second task] on … specified target core).

As per claim 7, Waters teaches wherein the scheduling information associated with the second task comprises one or more of: an amount of processor time that has been used by the second task, or a priority of the second task (par. 0001 … the computing device can assign priority rankings to applications and/or threads, and distribute access to the processor according to the priority ranking).

As per claim 8, Waters teaches wherein the processor information associated with the second set of processors comprises one or more of: a number of tasks scheduled to execute on each processor, an amount of available processing capacity of each processor, or an indication of whether each processor is idle (par. 0030, For the sake of brevity, these diagrams illustrate a core as simply being "busy" or "idle" … other embodiments can distinguish how busy a processor core is to a finer granularity (i.e. a processor core is 45% busy), and so; par. 0046 … a variety of information can be obtained: information characterizing processor core(s), information characterizing task(s) running on a processor core, as well as information characterizing task(s) ready to be assigned to a processor core).

As per claim 9, Waters further teaches moving the second task from the previously-scheduled processor to the identified second processor (par. 0035 When assigning and/or scheduling a task to a processor core, some embodiments schedule the tasks based, at least in part, upon processor core(s) usage metrics. For example, when the incoming interrupt is detected in FIG. 2b, core 0 is busy processing task 1 while core 1 sits idle. Some embodiments monitor when a processor core is busy and/or idle, and (re)assign tasks based upon this metric.).

As per claim 10, Waters teaches wherein each task comprises one or more of a process or a thread (par. 0031 … task 1 represents any suitable set of processor core instructions, such as a thread, application, grouping of processor core instructions, and so forth).

As per claim 11, Waters further teaches wherein the latency constraints comprise a threshold response time (par. 0049, Alternately or additionally, this time can be compared to a threshold to determine how busy and/or "heavily loaded" a processor core is processing interrupts over time).

As per claim 12, it is a system having similar limitations as claim 1. Thus, claim 12 is rejected for the same rationale as applied to claim 1. Waters further teaches: a memory; and a processing device communicably coupled to the memory (par. 0063 one or more processor cores; par. 0064 computer-readable media such as one or more hardware memory components).

As per claim 13, it is a system having similar limitations as claim 2. Thus, claim 13 is rejected for the same rationale as applied to claim 2.

As per claim 14, it is a system having similar limitations as claim 3. Thus, claim 14 is rejected for the same rationale as applied to claim 3.

As per claim 15, it is a system having similar limitations as claim 4. Thus, claim 15 is rejected for the same rationale as applied to claim 4.

As per claim 16, it is a system having similar limitations as claim 5. Thus, claim 16 is rejected for the same rationale as applied to claim 5.

As per claim 17, it is a non-transitory machine-readable storage medium having similar limitations as claim 1. Thus, claim 17 is rejected for the same rationale as applied to claim 1.

As per claim 18, it is a non-transitory machine-readable storage medium having similar limitations as claim 2. Thus, claim 18 is rejected for the same rationale as applied to claim 2.

As per claim 19, it is a non-transitory machine-readable storage medium having similar limitations as claim 3. Thus, claim 19 is rejected for the same rationale as applied to claim 3.

As per claim 20, it is a non-transitory machine-readable storage medium having similar limitations as claim 4. Thus, claim 20 is rejected for the same rationale as applied to claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20220027183 A1 teaches fine-grained application-aware latency optimization for virtual machines at runtime.
U.S. Pub. No. 20140223429 A1 teaches methods for de-linking the operating system from the underlying processor, i.e., central processing unit (CPU) hardware, effectively freezing the operating system and isolating the processor from the operating system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195